DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received July 12, 2022 are acknowledged.

Claims 1-26 and 28 have been canceled.
Claim 27 has been amended.
Claims 27 and 29-49 are pending in the instant application.

The declaration of CSL Behring employee Helen Cao under 37 CFR 1.132 will be addressed in conjunction with the obviousness rejection to which it is directed. 

Information Disclosure Statement
The IDS form received 7/12/2022 is acknowledged and the references cited therein have been considered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 29-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins and in this same case, the court stated:    
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).  Additionally, in regard to antibodies the courts have ruled that knowledge of the specific structure of the antibody itself that is being claimed is required rather than just a description of the antigen as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen, Inc, v. Sanofi No.17-1480 (Fed. Cir. 2017).
Applicant has broadly claimed methods of administering an “anti-factor XII antibody” and a “C1-inhibitor” for the purpose of treating hereditary angioedema.  It should be noted that as per guidance in the specification, the recitation of “anti-FXII antibody” in the independent claim is an example of a reagent identifies by function alone as this functional activity is not tied to any specific structure.  Page 34 provides guidance concerning “anti-FXII antibodies” indicating that the term “includes antibodies that bind to and/or inhibit either or both of the zymogen of FXII and the activated protein (FXIIa), including the FXIIa alpha and FXII beta cleavage fragments”.  As part of the July 12, 2022 amendment, applicant has amended independent claim 27 to recite that the anti-FXII antibody has the functional properties of binding to and inhibiting the activity of either the zymogen form of factor FXII or the activated form of factor FXII (typically identified in the art as FXIIa).  Based upon applicant’s proposed mechanism of action and what is known in the art regarding the role of FXII activation in hereditary angioedema, it does appear that in order to have the functional property of being effective in treating angioedema, anti-FXII antibodies must a) bind FXII and b) inhibit the activity of FXII as is presently recited in the instant independent claim.  Notably prophetic example 4 indicates that the known inhibitory antibody 3F7 will be used by applicant to treat a mouse model of hereditary angioedema.  
With regard to anti-FXII antibodies, the instant specification does disclose the 3F7 antibody as well as other anti-FXII antibodies known in the prior art (see pages 34-39 and Table 1).  It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection, of record on page 13 of the 10/31/19 IDS). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982, of record on page 13 of the 10/31/19 IDS).  Note that apart from claim 29 which recites biological sequences which are to be present in the administered antibody, all other claims identify the administered antibody only by what it binds (i.e. it binds to FXII/FXIIa), a functional property rather than what its is, i.e. its structure (such as a primary amino acid sequence).
As mentioned above, the courts have ruled that sufficient written description for an antibody describes the actual sequence/structure of the antibody itself rather than what it binds as can be seen in for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  In AbbVie the court held that even though applicant had made a large number of antibodies, they were all derivatives of a starting clone and thus were not representative of the full breadth of the genus of the structures of antibodies which bound the recited antigen. In Amgen, the court indicated that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.  It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states:
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.            
In the instant application, applicant does not appear to have mad any new anti-FXII antibodies.  However, as can be seen by inspection of pages 34-39, applicant has not limited the term “anti-FXII antibodies” to only those pre-existing in the art at the time of filing.  The breadth of structures encompassed by the instant claim language is reinforced by the fact that while the art recognizes that six non-degenerate CDR sequences is the minimum amount of structure needed for maintenance of functional activity, applicant has recited antibodies with less that this minimum amount of structure as can be seen in claim 29.  Specifically, while claim 29 appears to require six fully defined CDR sequences for the administered antibody, many of the recited SEQ ID numbers comprise numerous undefined Xaa residues (i.e. SEQ ID NOs:10, 12, and 16).  Given that alteration of even a single CDR residue can abrogate binding as per the teachings of Rudikoff et al. the presence of so many random residues (since Xaa is any one of the standard 20 amino acid residues) in multiple CDR sequences is not reasonably correlated with maintenance of function.  As such artisans would reasonably conclude that applicant was not in possession of the breadth of antibody structures encompassed by the term anti-FXII antibody that inhibits FXII/FXIIa at the time the instant invention was filed.  Logically then artisan would further conclude that applicant was not in possession of methods which require administration of these products at the time the instant invention was filed.          

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant begins by arguing that the claimed invention is a method not a product, and that applicant has unexpected results as per the data in the declaration of Dr. Cao.
These arguments are not persuasive.  The rejection of record clearly indicates that applicant is claiming a method, and points out that in order to actually practice an administration method the practitioner actually has to have the thing or things which are being administered.  With regard to the alleged “unexpected results”, such results do not speak to the question of if applicant did or did not reasonably possess the breadth of therapeutic agents which are necessarily administered as part of the instant claimed invention.  Said declaration provides evidence concerning administration in a mouse angioedema model the anti-FXII antibody named 3F7 and Berinert which is human plasma derived C1-INH.  Notably, no claims are limited to these exact species, and there is no indication that these single species in their respective categories are representative of the genera recited for administration in the claimed methods.     
Applicant continues by arguing that case law other than that cited by the examiner is more pertinent, and that essentially applicant is claiming a new method which utilizes old products and thus there is no risk of applicant improperly receiving protection for inventions which are not fully disclosed.
This argument is not persuasive as claim 29 recites CDR structures containing Xaa residues, and there is no data indicating that all such permutations maintain the recited functional property even though the art recognizes that it is the structure of the CDRs which gives rise to the function of antigen binding and that such function can be disrupted by alterations as small as a single amino acid as taught by Rudikoff et al. (of record).  It should also be noted that while the specification on page 38 indicates residues that can be used at the Xaa locations as tested in 3F7 variants named VR119, VR112, VR115, VR24, and VR110, the claims are limited by what they recite, not what is disclosed in the specification unless it is by way of a definition.  Thus, it is clear that contrary to applicant’s arguments, the claims do encompass administration of reagents not disclosed in the prior art.  The rejection is maintained.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 27, 30-32, and 34-38 under 35 U.S.C. 102(a)(1) as being anticipated by Nieswandt et al. (US 2008/0254039) has been withdrawn in view of applicant’s amendments received July 12, 2022.  
Specifically, applicant has moved the limitations of former claim 28 which specified the source where the C1-INH was obtained (either plasma-derived human C1 esterase inhibitor or recombinant human C1 esterase inhibitor) and while Nieswandt et al. do disclosed administering C1-INH its source is not disclosed at the same level of detail as what is presently recited in the amended independent claim.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 30-32, and 34-49 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieswandt et al. (US 2008/0254039) in view of Mannesse et al. (WO 2007/073186).
 	Nieswandt et al. disclose that compositions comprising factor XII inhibitors are to be used to treat conditions characterized by thrombus formation (see entire document, particularly the abstract, paragraphs [0002], and the claims).  Thrombotic conditions treated include hereditary angioedema (see particularly paragraph [0011]) and the compositions used include an anti-Factor XII antibody and the protease inhibitor C1 inhibitor (see particularly the abstract, paragraphs [0008-0016] and claims 17-31, particularly claim 24).  Intravenous administration is disclosed (see particularly paragraph [0018]).    Antibodies contain the half-life enhancing polypeptide known as “Fc” which is joined to the variable domains by the hinge region which is a flexible polypeptide sequence that acts as a linker between the antigen binding and Fc domains.  It should be noted that the instant claims recite that the active agents are administered either at the same time (claim 37) or sequentially (claim 38), with either agent being recited as administered first (and as such there is no preferred order of administration as all are claimed).  Note that term “sequentially” simply indicates that an interval of time has passed, with dependent claims such as 39 providing guidance as to the time interval between “sequential” administrations.    Thus, all that is required of independent claim 27 is that both agents are administered to the patient as all possible orders (i.e. together, A first, B first) as all possible time intervals are encompassed by the inventions as presently recited in the dependent claims.  Further, it should be pointed out that Nieswandt et al. discuss administration to patients having clinically defined diseases and disorders, and given that these diseases (and indeed almost all clinical diseases) are diagnosed after the patient displays the clinical signs and symptoms of the disease in question, administration necessarily occurs after development of the disorder.  Administration of FXII inhibitors is disclosed as being performed via a variety of routes and doses including continuous intravenous infusion (see particularly paragraphs [0017-0020]), and that inhibition of FXII inhibits thrombosis without inhibiting hemostasis such that patients treated with FXII inhibitors are not at an increased risk of bleeding/hemorrhage (see particularly paragraphs [0006] and [0008]).  
The teachings of Nieswandt et al. have been discussed above.  These teachings differ from the instant claimed invention in that the source and dosing of C1 inhibitor is not specified.
Mannesse et al. disclose the production of recombinant human C1 inhibitor (C1-INH) and its administration to treat thrombotic conditions (see entire document, particularly the abstract, claims and pages 1 and 11).  Notably, they disclose that their C1-INH  has the advantageous property of working better than plasma-derived C1-INH due to changes in glycosylation which result in a greatly expanded window of therapeutic efficacy (see particularly pages 2 and 7-11).  Notably, administration is disclosed as taking place between immediately after and up to 18 hours post traumatic event (see for example pages 10 and 11).  Therapeutic doses which lie within those recited in the instant claims are taught as being effective (see particularly page 16), and it is also taught that practitioners will arrive at suitable administration protocols using routine optimization (see particularly page 15).  Administration via a variety of routes including intravenous and subcutaneous are disclosed (see particularly page 15).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed that the C1-INH of Mannesse et al. could be used in the methods of Nieswandt et al. The ordinary artisan would have been motivated to do so in order to gain the advantage of an increased window of therapeutic activity post-injury for the C1-INH of Mannesse et al. as compared to other forms known in the art as taught by Mannesse et al.  Such an increased window of efficacy would allow for later administration something that is clinically useful as patients who develop for example stroke or myocardial infarction typically need to be transported to a hospital to begin treatment such that it is difficult for an artisan to administer the drug immediately after the clinical insult occurs.  Also, it should be appreciated that claim  language such as “up to 10 days after” is a range that encompasses all times from immediately following the insult to 240 hours later, and therefore any teaching of immediate administration would necessarily lie within such a range.    
It should be noted that the times and doses presented in the instant claimed treatment protocol are broad and that the cited prior art clearly indicates that identifying doses and times can be done by routine optimization.  Indeed, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also note that since the drugs in use are taught for treating thrombotic conditions, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant argues on many grounds.  Applicant, as well as the declaration by CSL Behring (i.e. applicant) employee Helen Cao begin by arguing that Nieswandt et al. teach administration of individual therapeutic agents but do not teach administering both anti-FXII antibody and C1-INH to the same patient.
This argument is not persuasive.  Both the abstract and paragraph [0002] explicitly state “the present invention relates to the use of at least one antibody and/or one inhibitor for inhibiting factor XII activity and preventing the formation and/or the stabilization of thrombi and thrombus growth” (emphasis added by examiner).  Further, paragraphs [0009-0011] are as follows (emphasis added by examiner):
[0009] Accordingly, the first subject of the invention is the use of at least one antibody and/or at least one inhibitor for inhibiting factor XII and preventing the formation and/or the stabilization of three-dimensional arterial or venous thrombi. The anti-FXII antibody respective inhibitor may hereby function so as inhibiting the activation of FXII and/or interfere with other portions of the FXII molecule that are critically involved in FXII activation.

[0010] Together with the fact that the intrinsic pathway is not required for hemostasis, this establishes factor XII as a promising new target for powerful antithrombotic therapy. In addition these results are important for the development of anti-FXII agents to control other contact system-linked (patho)mechanisms such as inflammation, complement activation, fibrinolysis, angiogenesis and kinin formation.

[0011] Therefore, the present invention further provides the use of such an antibody and/or inhibitor in the treatment or prophylaxis of a condition or disorder related to arterial thrombus formation, i.e. stroke or myocardial infarction, inflammation, complement activation, fibrinolysis, angiogenesis and/or diseases linked to pathological kinin formation such as hypotonic shock, edema including hereditary angioedema, bacterial infections, arthritis, pancreatitis, or articular gout.

Given the repeated use of “and/or” throughout the specification, applicant’s assertions that administration of only single, individual therapeutic agents is disclosed is not persuasive as it completely negates plain and ordinary meaning of the word “and” from the teachings of Nieswandt et al.  Applicant is also reminded that the teachings of the prior art, such as Nieswandt et al. are not limited to only what is disclosed in the working examples and its figures.  
Applicant next argues that even though Nieswandt et al. disclose “and/or”, in applicant’s opinion “a simple ‘and/or’ does not provide a sufficient reason why a POSITA would combine the teachings of Mannesse and Nieswandt with a reasonable expectation of success”, presumably because employee Dr. Cao is of the opinion that the prior art is limited to treatment with individual therapeutic agents, as is explicitly stated in paragraph 10 of the Cao declaration.
These arguments are not persuasive as applicant does not appear to accept the teachings of Nieswandt  et al.  The rejection of record concerns why artisans would have been motivated to use recombinant human C1 inhibitor (C1-INH) in order to gain the advantage of an expanded window of therapeutic opportunity as taught by Mannesse et al. when performing the methods of Nieswandt et al.  As demonstrated above with quotes from the disclosure of Nieswandt, administering a combination of active therapeutic agents is already taught by Nieswandt et al.  Thus, applicant’s arguments about the motivation and expectation of success to combine reagents taught separately for treatment into single combined treatment method are off point as the requirement for two active ingredients to be present for therapy is already taught by Nieswandt et al.   It is unreasonable for applicant to ignore the teaching of “and” by saying that the working examples only used a single reagent so the word “and” should be ignored.  Indeed as per MPEP 2123, a reference is art for all that it discloses, not just the working examples.  Thus, contrary to applicant’s assertions, there is no need to demonstrate either a motivation to or an expectation of success in combining anti-FXII antibodies and C1-INH as this combination is already taught by Nieswandt et al., and the rejection sets forth why artisans would have substituted the C1-INH of Mannesse et al. for that of Nieswandt et al.    
Applicant next argues that the instant claimed invention demonstrated unexpected results due to synergistic effects.  The declaration of Dr. Cao is used to support such an arguments of synergy by presenting post-filing mouse data collected using a particular anti-FXII antibody (i.e. 3F7) in combination with C1-INH, and asserts that at all dose sizes the combination was more effective than monotherapy, “suggesting a therapeutic benefit from bringing together the two classes of inhibitor beyond a merely additive effect of further inhibiting the same pathway.”
This is not persuasive because methods which bring together two classes of inhibitor in the same patient were already known in the art of Nieswandt et al.  Thus, simply practicing the concept already taught in the prior art does not make the old concept new, unexpected, or surprising.  Further, none of the claims are limited to the exact conditions of the post-filing data, and such data is not generic.  For example, there is no data demonstrating that synergy would be observed using an antibody different from 3F7, or C1-INH that is not Berinert (a human plasma derived product), or administration routes different from intraperitoneal for antibodies and intravenous for C1-INH.  Additionally, inspection of the data presented on page 5 of the Cao declaration clearly indicates that when comparing 3F7 alone to 3F7 + Berinert, due to the error bars there is no significant difference (as is denoted by the “ns” in the figure) at all tested doses other than 0.1 mg/kg 3F7 + 0.5 mg/kg Berinert (i.e. the lowest tested doses), and as per applicant’s data the p value indicating synergy is only 0.05 so there is a 1 in 20 chance (5% in other words) that such a result is actually only seen due to random chance.  If there is no statistically significant difference when comparing single administration to combined administration, it is unreasonable to assert the presence of “synergy” (i.e. greater than additive effects at all possible dosing combinations (such as those encompassed by the breadth of the claims but for which no experimental data has been provided as well as those conditions under which synergy reasonably was not observed)) generically for combined administration.  Additionally, while the declaration indicates than a one way ANOVA with Tukey’s test was run, the exact hypothesis applicant set out to test does not appear to be clearly identified.  See also the entirety of Grabowski.  Thus, even if applicant’s synergy arguments were persuasive there is no data supporting why such allegedly “unexpected” results could be expected to be generically applied as such data is not commensurate in scope with the claimed invention.     
    

Claims 27, 30-32, and 34-49 are rejected under 35 U.S.C. 103 as being unpatentable over  Nieswandt et al. (US 2008/0254039) in view of Gower et al.
Nieswandt et al. disclose that compositions comprising factor XII inhibitors are to be used to treat conditions characterized by thrombus formation (see entire document, particularly the abstract, paragraphs [0002], and the claims).  Thrombotic conditions treated include hereditary angioedema (see particularly paragraph [0011]) and the compositions used include an anti-Factor XII antibody and the protease inhibitor C1 inhibitor (see particularly the abstract, paragraphs [0008-0016] and claims 17-31, particularly claim 24).  Intravenous administration is disclosed (see particularly paragraph [0018]).    Antibodies contain the half-life enhancing polypeptide known as “Fc” which is joined to the variable domains by the hinge region which is a flexible polypeptide sequence that acts as a linker between the antigen binding and Fc domains.  It should be noted that the instant claims recite that the active agents are administered either at the same time (claim 37) or sequentially (claim 38), with either agent being recited as administered first (and as such there is no preferred order of administration as all are claimed).  Note that term “sequentially” simply indicates that an interval of time has passed, with dependent claims such as 39 providing guidance as to the time interval between “sequential” administrations.    Thus, all that is required of independent claim 27 is that both agents are administered to the patient as all possible orders (i.e. together, A first, B first) as all possible time intervals are encompassed by the inventions as presently recited in the dependent claims.  Further, it should be pointed out that Nieswandt et al. discuss administration to patients having clinically defined diseases and disorders, and given that these diseases (and indeed almost all clinical diseases) are diagnosed after the patient displays the clinical signs and symptoms of the disease in question, administration necessarily occurs after development of the disorder.  Administration of FXII inhibitors is disclosed as being performed via a variety of routes and doses including continuous intravenous infusion (see particularly paragraphs [0017-0020]), and that inhibition of FXII inhibits thrombosis without inhibiting hemostasis such that patients treated with FXII inhibitors are not at an increased risk of bleeding/hemorrhage (see particularly paragraphs [0006] and [0008]).  
The teachings of Nieswandt et al. have been discussed above.  These teachings differ from the instant claimed invention in that the source and dosing of C1 inhibitor is not specified.
Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated by administration of exogenous C1 esterase inhibitor (i.e. C1-INH, see entire document, particularly the abstract and page S9).  It is disclosed that exogenous C1-INH sourced from human plasma is commercially available and has been granted government regulatory approval in many countries for the treatment of hereditary angioedema (see particularly pages S14 and S15).  Notably, administration of C1-INH is suitable both for treatment of acute incidents as well as for prophylactic therapy (see particularly Table 1 as well as page S12).  The manifestations and severity of hereditary angioedema are highly variable and thus Gower et al. teach that individualized care is required to best meet the needs of the patient, and that on-demand therapy for attacks with C1-INH is often used (see particularly the abstract, the paragraph spanning pages S11 and S12, and pages S15 and s19).        
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed that the human plasma derived C1-INH could be used in the methods of Nieswandt et al. The ordinary artisan would have been motivated to do so as such products are commercially available and have been given regulatory approval for the treatment of hereditary angioedema in many countries as taught by Gower et al.  As taught by Gower et al., C1-INH administration is often performed to treat acute symptoms of angioedema even if the patient is also receiving prophylactic therapy.  Also, it should be appreciated that claim  language such as “up to 10 days after” is a range that encompasses all times from immediately following the insult to 240 hours later, and therefore any teaching of immediate administration would necessarily lie within such a range.    
It should be noted that the times and doses presented in the instant claimed treatment protocol are broad and that the cited prior art clearly indicates that identifying doses and times can be done by routine optimization.  Further, given the clinical heterogeneity in the symptoms and severity of angioedema artisans would expect to need to tailor their treatment protocols to best meet the needs of their patients as is taught by Gower et al.  Further, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also note that since the drugs in use are taught for treating hereditary angioedema, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant begins by repeating the argument that the cited art only teaches administration of single, individual therapeutic agents.
These arguments are effectively the same as those rebutted concerning the teachings of Nieswandt and Mannesse, and are not found persuasive for the reasons discussed earlier in this office action.  Most notably, contrary to applicant’s assertions, Nieswandt et al. do teach administration of two different therapeutic agents to the same patient as is explained in greater detail earlier in this action.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039 in view of Mannesse et al. (WO 2007/073186) as applied to claims 27, 30-32, and 34-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of Nieswandt et al. in view of Mannesse et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies (see particularly paragraph [0009] and claim 19 of Nieswandt et al.), they do not disclose the 3F7 antibody (VH of SEQ ID NO:6, VL of SEQ ID NO:7, CDRs of SEQ ID NOs:8, 9, 11, 13, 14, and 15, see Table 1 of the instant specification).
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage of having high inhibitory activity, not increasing bleeding risk, being non-immunogenic, and as having a long half-life as compared to prior art anti-FXII antibodies (see most particularly page 7).  IgG is disclosed as being the preferred isotype for anti-FXII antibodies (see particularly page 21 as well as example 3).  Antibody doses which lie within the ranges recited in the instant claims, including the use of multiple doses are disclosed (see particularly pages 34-35) and also that it is routine for artisans to determine effective dosing strategies as no undue experimentation is required (see especially lines 22-26 of page 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of Nieswandt et al. and Mannesse et al. with those of Panousis et al. when practicing methods of treating thrombotic conditions such as hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base rejection is not tenable and that the additional teachings of Panousis et al. do not rectify its deficiencies.  No specific arguments concerning Panousis et al. appear to have been presented.
These arguments are not persuasive because applicant’s assertion that the base rejection is improper is not persuasive for the reasons previously discussed earlier in this office action.  As such arguments to the base rejection are not persuasive, and since no additional arguments concerning Panousis et al. specifically have bene presented by applicant, the rejection is maintained.  


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039 in view of Gower et al. as applied to claims 27, 30-32, and 34-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of Nieswandt et al. in view of Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies (see particularly paragraph [0009] and claim 19 of Nieswandt et al.), they do not disclose the 3F7 antibody (VH of SEQ ID NO:6, VL of SEQ ID NO:7, CDRs of SEQ ID NOs:8, 9, 11, 13, 14, and 15, see Table 1 of the instant specification).
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage of having high inhibitory activity, not increasing bleeding risk, being non-immunogenic, and as having a long half-life as compared to prior art anti-FXII antibodies (see most particularly page 7).  IgG is disclosed as being the preferred isotype for anti-FXII antibodies (see particularly page 21 as well as example 3).  Antibody doses which lie within the ranges recited in the instant claims, including the use of multiple doses are disclosed (see particularly pages 34-35) and also that it is routine for artisans to determine effective dosing strategies as no undue experimentation is required (see especially lines 22-26 of page 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of Nieswandt et al. and Gower et al. with those of Panousis et al. when practicing methods of treating hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base rejection is not tenable and that the additional teachings of Panousis et al. do not rectify its deficiencies.  No specific arguments concerning Panousis et al. appear to have been presented.
These arguments are not persuasive because applicant’s assertion that the base rejection is improper is not persuasive for the reasons previously discussed earlier in this office action.  As such arguments to the base rejection are not persuasive, and since no additional arguments concerning Panousis et al. specifically have bene presented by applicant, the rejection is maintained.  


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) in view of Mannesse et al. (WO 2007/073186) as applied to claims 27, 30-32, and 34-49 above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by Nieswandt et al. and Mannesse et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods of Nieswandt et al. and Mannesse et al. to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base rejection is not tenable and that the additional teachings of Ballance et al. do not rectify its deficiencies.  No specific arguments concerning Ballance et al. appear to have been presented.
These arguments are not persuasive because applicant’s assertion that the base rejection is improper is not persuasive for the reasons previously discussed earlier in this office action.  As such arguments to the base rejection are not persuasive, and since no additional arguments concerning Ballance et al. specifically have bene presented by applicant, the rejection is maintained.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nieswandt et al. (US 2008/0254039) in view of Gower et al. as applied to claims 27, 30-32, and 34-49 above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by Nieswandt et al. and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods of Nieswandt et al. and Gower et al. to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base rejection is not tenable and that the additional teachings of Ballance et al. do not rectify its deficiencies.  No specific arguments concerning Ballance et al. appear to have been presented.
These arguments are not persuasive because applicant’s assertion that the base rejection is improper is not persuasive for the reasons previously discussed earlier in this office action.  As such arguments to the base rejection are not persuasive, and since no additional arguments concerning Ballance et al. specifically have bene presented by applicant, the rejection is maintained.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 29-32 and 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,513,560 in view of Gower et al. 
The claims of the ‘560 patent recite administering antibodies identified via SEQ ID number that bind to and inhibit the activity of FXII for the purpose of treating hereditary angioedema (see all issued claims).  Such antibodies are further recited as being IgG (see for example issued claims 20 and 21).  It should be noted that the sequences recited in the issued claims match those of instant claim 29 (see provided sequence alignments).  The issued claims differ from the invention as presently claimed in that while the issued claims do recite treating hereditary angioedema by administering anti-FXII antibodies, the issued claims do not further indicate that C1-INH is also to be administered to the same hereditary angioedema patient.      
Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated by administration of exogenous C1 esterase inhibitor (i.e. C1-INH, see entire document, particularly the abstract and page S9).  It is disclosed that exogenous C1-INH sourced from human plasma is commercially available and has been granted government regulatory approval in many countries for the treatment of hereditary angioedema (see particularly pages S14 and S15).  Notably, administration of C1-INH is suitable both for treatment of acute incidents as well as for prophylactic therapy (see particularly Table 1 as well as page S12).  The manifestations and severity of hereditary angioedema are highly variable and thus Gower et al. teach that individualized care is required to best meet the needs of the patient, and that on-demand therapy for attacks with C1-INH is often used (see particularly the abstract, the paragraph spanning pages S11 and S12, and pages S15 and s19).        
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to treat hereditary angioedema by administering both an inhibitory anti-FXII antibody and C1-INH to a patient as each is taught separately for use in treating the same condition.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions (each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Artisans would enjoy a reasonable expectation of success in modifying the issued antibody administration methods to include C1-INH as administration of C1-INH has long been in clinical human use for on-demand/acute and prophylactic treatment of hereditary angioedema as discussed by Gower et al.  It is true that the issued claims do not recite any specific doses or times concerning administration, but the courts have long decided "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as taught by Gower et al. physicians are well aware of the need to alter treatment protocols to best meet the needs of hereditary angioedema patients and thus routinely engage in such optimization.  Further, since the drugs C1-INH and inhibitory anti-FXII antibodies are taught for treating hereditary angioedema, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant argues that the declaration of Dr. Cao supplies post-filing data concerning unexpected greater than additive results when treating a mouse model of hereditary angioedema with the anti-FXII antibody named 3F7 and Berinert C1-INH.
Such arguments cannot be persuasive as the results of the declaratory data are of narrower scope that what has been presently claimed, and if such results truly are “unexpected”, artisans would not reasonably expect such results to be broadly applicable, and thus predictable, as that would be the antithesis of “unexpected”.  


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,513,560 in view of Gower et al. as applied to claims 27-32 and 34-49 above, and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by the issued claims and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods rendered obvious by the combination of the issued claims and Gover et al. to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant again argues that the declaration of Dr. Cao provides evidence of unexpected results when treating a mouse model of hereditary angioedema with the anti-FXII antibody named 3F7 and Berinert C1-INH and thus the rejection should be withdrawn.
As discussed earlier, such arguments cannot be found persuasive as the alleged “unexpected” results are narrower in scope that that which has been presently claimed, and there is not evidence indicating that such “unexpected” results are broadly applicable, or in other words “expected”, when used in other settings, such as different anti-FXII antibodies routes of administration.


Claims 27 and 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. 
The claims of the ‘672 patent recite administering inhibitory antibodies that bind to and inhibit the activity of FXII for the purpose of treating hereditary angioedema (see all issued claims, most particularly claims 3 and 6).  Such antibodies are recited as being administered prophylactically (claim 5) and subsequent to an angioedema event (claim 6).  The issued claims differ from the invention as presently claimed in that while the issued claims do recite treating hereditary angioedema by administering anti-FXII antibodies, the issued claims do not further indicate that C1-INH is also to be administered to the same hereditary angioedema patient.      
Gower et al. disclose that hereditary angioedema is an autosomal dominant disease caused by a deficiency of C1 esterase inhibitor, and that it is clinically treated by administration of exogenous C1 esterase inhibitor (i.e. C1-INH, see entire document, particularly the abstract and page S9).  It is disclosed that exogenous C1-INH sourced from human plasma is commercially available and has been granted government regulatory approval in many countries for the treatment of hereditary angioedema (see particularly pages S14 and S15).  Notably, administration of C1-INH is suitable both for treatment of acute incidents as well as for prophylactic therapy (see particularly Table 1 as well as page S12).  The manifestations and severity of hereditary angioedema are highly variable and thus Gower et al. teach that individualized care is required to best meet the needs of the patient, and that on-demand therapy for attacks with C1-INH is often used (see particularly the abstract, the paragraph spanning pages S11 and S12, and pages S15 and s19).        
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to treat hereditary angioedema by administering both an inhibitory anti-FXII antibody and C1-INH to a patient as each is taught separately for use in treating the same condition.  It should be noted that the courts have long ruled that "It is prima facie obvious to combine two compositions (each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Artisans would enjoy a reasonable expectation of success in modifying the issued antibody administration methods to include C1-INH as administration of C1-INH has long been in clinical human use for on-demand/acute and prophylactic treatment of hereditary angioedema as discussed by Gower et al.  It is true that the issued claims do not recite any specific doses or times concerning administration, but the courts have long decided "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, as taught by Gower et al. physicians are well aware of the need to alter treatment protocols to best meet the needs of hereditary angioedema patients and thus routinely engage in such optimization.  Further, since the drugs C1-INH and inhibitory anti-FXII antibodies are taught for treating hereditary angioedema, determining an optimal dosing protocol is optimization of a results effective variable wherein the variable is the dose and time and the result is the clinical condition of the patient.  It should be noted that the instant application does not have data from a working example supporting the invention as presently claimed and that there is no evidence that the claimed doses and time intervals were arrived at using anything other than routine optimization.
It should be noted that while the instant application has no inventors in common with the ‘672 patent, both the instant application and issued patent appear to be commonly assigned to CSL Behring GmbH.  If such information is incorrect, applicant is invited to submit evidence concerning the correct assignment as part of any rebuttal to this rejection.   

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant argues that the declaration of Dr. Cao supplies post-filing data concerning greater than additive results when treating a mouse model of hereditary angioedema with the anti-FXII antibody named 3F7 and Berinert C1-INH.
Such arguments cannot be persuasive as the results of the declaratory data are of narrower scope that what has been presently claimed, and if such results truly are “unexpected”, artisans would not reasonably expect such results to be broadly applicable, and thus predictable, as that would be the antithesis of “unexpected”.  


Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. as applied to claims 27, 28, and 34-49 above, and further in view of Panousis et al. (WO 2013/014092) 
The inventions rendered obvious by the teachings of the ‘672 patent in view of Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies to treat hereditary angioedema, they do not disclose the 3F7 antibody (VH of SEQ ID NO:6, VL of SEQ ID NO:7, CDRs of SEQ ID NOs:8, 9, 11, 13, 14, and 15, see Table 1 of the instant specification).
Panousis et al. disclose the 3F7 anti-FXII antibody and its use in treating thrombotic conditions including hereditary angioedema (see entire document, particularly the abstract, pages 9-11 and the claims).  This antibody has the advantage of having high inhibitory activity, not increasing bleeding risk, being non-immunogenic, and as having a long half-life as compared to prior art anti-FXII antibodies (see most particularly page 7).  IgG is disclosed as being the preferred isotype for anti-FXII antibodies (see particularly page 21 as well as example 3).  Antibody doses which lie within the ranges recited in the instant claims, including the use of multiple doses are disclosed (see particularly pages 34-35) and also that it is routine for artisans to determine effective dosing strategies as no undue experimentation is required (see especially lines 22-26 of page 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to substitute the anti-FXII antibodies used in the methods rendered obvious by the teachings of the ‘672 patent and Gower et al. with those of Panousis et al. when practicing methods of treating thrombotic conditions such as hereditary angioedema.  The ordinary artisan would have been motivated to do so in order to gain the advantages of high activity, low bleeding risk, non-immunogenicity, and long half-life as compared to other anti-FXII antibodies as taught by Panousis et al.
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant again argues that the declaration of Dr. Cao provides evidence of unexpected results when treating a mouse model of hereditary angioedema with the anti-FXII antibody named 3F7 and Berinert C1-INH and thus the rejection should be withdrawn.
As discussed earlier, such arguments cannot be found persuasive as the alleged “unexpected” results are narrower in scope that that which has been presently claimed, and there is no evidence indicating that such “unexpected” results are broadly applicable, or in other words “expected”, when used in other settings, such as different anti-FXII antibodies routes of administration.


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,715,672 in view of Gower et al. and in view of Panousis et al. (WO 2013/014092) as applied to claims 27, 29-32 and 34-49 above, and further in view of and further in view of Ballance et al. (WO 01/79271).
The inventions rendered obvious by the issued claims and Gower et al. have been discussed above, and even though they disclose administration of inhibitory anti-FXII antibodies, they do not disclose such antibodies as being joined to albumin.
Balance et al. disclose methods of making albumin fusion proteins (see entire document, particularly the abstract and claims). Such fusion proteins are disclosed as having the advantages of increased half-life in vivo as well as increased storage lifetimes due to the increased stability of the fusion protein as compared to polypeptide in the absence of albumin (see particularly page 2). Antibodies are disclosed as being a polypeptide to which albumin can be fused to increase its half-life (see particularly claim 8 as well as pages 2, 6, and 9). Such fusion proteins are also disclosed as having peptide linkers between the polypeptide domains (see particularly page 54).
Therefore, it would have been obvious to modify the anti-FXII antibodies used in the methods rendered obvious by the combination of the cited art to include an albumin domain. Motivation to do so comes from the fact that antibodies thus modified will enjoy enhanced stability as compared to unmodified antibodies which will increase in vivo half-life and storage life as disclosed by Ballance et al.

Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Applicant again argues that the declaration of Dr. Cao provides evidence of unexpected results when treating a mouse model of hereditary angioedema with the anti-FXII antibody named 3F7 and Berinert C1-INH and thus the rejection should be withdrawn.
As discussed earlier, such arguments cannot be found persuasive as the alleged “unexpected” results are narrower in scope that that which has been presently claimed, and there is no evidence indicating that such “unexpected” results are broadly applicable, or in other words “expected”, when used in other settings, such as different anti-FXII antibodies routes of administration.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644